Title: To Thomas Jefferson from David Austin, 28 November 1801
From: Austin, David
To: Jefferson, Thomas


Respected Sir—
Sat’y Even’g, Washingn, Novr. 28th A.D. 1801.
Having been educated to the science of Morals; & having been ever satisfied with those exercises which fall to the lott of a public teacher; it would never have been my wish, from private motives, to have turned my thoughts towards any other subject: But as providence would have it; my eyes have been directed towards the movings of the invisible finger of God, in the affairs of the late revolution. This invisible energy, it is the determination of the Most High, in due time, openly to illustrate. The interposition hath been upon a national scale, and determines towards a national illustration. The idea, I know is novel to some; but to those who believe in a Universal providence, the matter contains no mystery. The invisible energy insists, so to speak, on an alliance with national administration. This, again, may be thought strange; but to those who know, that “by him princes reign,” & that at his nod kingdoms rise & fall, the matter is plain. The Universal power hath right to toutch such chord, in the mighty instrument of performance as seemeth him good. I now say, that the chord of American administration Almighty God is determined to toutch; & that it is not in my power to arrest the determination. However well pleased I may be in the entertainments of Literary & of moral pursuits on common subjects; I am not allowed to take my ease, by quieting myself, as indulgence might dictate. When I am ready to say, now will I be at peace; Heaven, again arrouses me to action, & demands obedience.
In a word, Sir, for I need not again explain, what I have so many times explained, I have now to ask a place in the Office of the Secretary of State: Let me be placed in such grade, as you may judge my talents may reputably fill. I am not ambitious of grade, of priority or of preeminence: but some kind of association with the system of national administration Heaven insists upon.
The Manifestation, this evening presented is accompanied by authority to say, that my request is to be supported under the pain of a cloud ready to burst upon the present state of things: the fire is shewn to me, & the wood made ready; & nothing is wanting but the breath of the Almighty to enkindle the flame. I could file a sheet in description; but let it suffice to say, there are combustibles still in the nation: they are ready to take fire: the forges & bellowes are ready to play: and howsoever, resistance may be attempted, by men, there is no successful fighting against God.
Your Excel’y will have the goodness to recollect what I have heretofore expressed; that the spirit that is now upon me dictated the fall of Mr Adams, wh. was duly noted to him before he left N. England: &, that the decision would be had in the Capitol was signified to Oliver Wolcot from Eliza. Town, of the date of the day on wh. the votes were dropped into the box of the Electors—Decr 3d. if I rightly recollect.—
A new scene now opens, & the same tide is still in flood.—
Your Ex’y hath my ideas, & with due acknowts for the favors & attention already afforded, subscribe with all due esteem
David Austin
